Substantially the same question is presented in this case as in En-le-te-ke et al. v. Beasley et el., No. 19939,148 Okla. 255, 298 P. 611, with which this case is consolidated. The only difference is that in this case there is no direct allegation or admission that the mother of the deceased allottee conveyed her interest in the allotted lands during her lifetime. But since there is no allegation that the mother died seized or possessed of the land or an interest therein, and since plaintiff deraigns his alleged title from the allottee and through a half sister of the allottee, and claim nothing as inherited from the mother, and the petition shows that plaintiff claims only as the surviving husband of a deceased half sister of the allottee and as surviving father of an only child of said deceased half sister, and that the half sister predeceased the mother and the allottee, and that the child of the half sister of the allottee and the mother of the allottee died in the same year without alleging which died first, the case having been presented below upon the same theory as the En-le-te-ke Case, it will be so treated here.
It follows that the demurrers were properly sustained.
The judgment is affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., not participating.